DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			General Remarks
1/ claims 1-10 are pending
2/ Claims 1, and 6 are independent
3/ IDS filed 07/29/2021 has been considered
4/ 112b rejection is made for claims 1, 2, 4, 6, 7, and 9

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 2, 4, 6, 7, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 


Regarding  claim 1, applicant claims the following limitations: 
1/ “a transmission path” in 
“a route information storage unit, including one or more processors, configured to manage a route configured between the plurality of routers and a transmission path…”
However, it is not clear if this a transmission path is different from a transmission path limitations mentioned in the claim prior to this limitation in “…a transmission path that connects the plurality of transmission apparatuses…” and …available for the transmission path…”. Hence, making it unclear as to what element the limitation was referring to.
2/“a transfer path” in  “…establish a transfer path using a redundant route…” and “…establish a transfer path not using a redundant route…”	However, it is not clear if this a transfer path is different from a transfer path limitations mentioned in the claim prior to this limitation in “…a transfer path connecting the plurality of routers…”. Hence, making it unclear as to what element the limitation was referring to.
	Regarding claim 2, it recites the limitation "the transmission path establishing unit" in “the transmission path establishing unit  configured to establish…”.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if the above limitation is referring to transfer path establishment unit of claim 1.
	-Applicant claims “…establish a transmission path…”
	However, it is not clear whether the “a transmission path” is different from the one referred in claim 1 or are they the same. Hence , rendering determining the scope of the claim difficult.
Regarding claim 4, applicant claims the following limitations:
1/ “a redundant configuration” in “…an establishment requirement for a redundant configuration from the user…” 
However, it is not clear if this “a redundant configuration” is different from redundant configuration indicated in “…a redundant configuration in a transmission layer” or “…the redundant configuration for the transfer path…” indicated in claim 1. Hence, making it unclear as to what element the limitation was referring to.
2/ “a redundant configuration” in “…establishing a transfer path with a redundant configuration…”
However, it is not clear if this redundant configuration is different from redundant configuration indicated in “…a redundant configuration in a transmission layer” or “…the redundant configuration for the transfer path…” indicated in claim 1. Hence, making it unclear as to what element the limitation was referring to.
3/ “a transfer layer” in “ a redundant configuration in a transfer layer to the transfer path…”
However, it is not clear if the transfer layer is referring to a different transfer layer or the one mentioned in “…a redundant configuration in a transfer layer…” of claim 1. Hence, making it unclear as to what element the limitation was referring to as a result making difficult to determine the scope of the claim.




Regarding claim 6, Applicant claims the following limitations:
1/“a transmission path” in “…a route configured between routers and a transmission path…”
However, it is not clear if this transmission path is different from a transmission path limitations mentioned in the claim prior to this limitation “…a transmission path that connects the plurality of transmission apparatuses…” of claim 6. Hence, making it unclear as to what element the limitation was referring to.
2/ a transfer path in “…establishing a transfer path using a redundant route…” and “…establish a transfer path not using a redundant route…”	However, it is not clear if this transfer path is different from a transfer path limitations mentioned in the claim prior to this limitation that is “…a transfer path connecting the plurality of routers…”. Hence, making it unclear as to what element the limitation was referring to.
Regarding claim 7,  Applicant claims “…establish a transmission path…”
	However, it is not clear whether the transmission path is different from the one referred in claim 6 or are they the same. Hence , rendering determining the scope of the claim difficult.
	Regarding claim 9,  applicant claims “…a redundant configuration in a transfer layer…”. However, it is not clear if it is referencing to similar limitation in claim 6 or they are different redundant configuration in a transfer layer. Hence, rendering determining the scope of the claim difficult.
	- applicant claims “…a transfer layer…”. However, it is not clear if it is referencing to a transfer layer in claim 6 or they are different variations of transfer layer. Hence, rendering determining the scope of the claim difficult.
	-Applicant claims “…a redundant configuration in the transmission layer…”. However, it is not clear the redundant configuration of the above limitation is a different variation of similar limitation “… the redundant configuration of the transmission layer…”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mccormick (US pg. no. 20170195230), further in view of Perrett (US. Pg. no. 20170331717).
Regarding claim 1,  Mccormick discloses a control device (fig. 1 TSDN controller) used in a communication network including a plurality of routers (fig. 1 110 routers) and a plurality of transmission apparatuses (fig. 1 160 optical network devices in optical network 190) configured to connect the plurality of routers to each other ([0018] The routers 110 may communicate with each other via IP links 113 over the IP network 180. The nodes 160 (transmission apparatuses) may communicate with each other via physical optical links 163 (e.g., optical fibers)), the control device comprising: 
a transmission configuration information storage unit, including one or more processors, configured to manage a transmission path that connects the plurality of transmission apparatuses to each other(fig. 1 discloses TSDN controller 105 manages transmission paths over IP layer network 180 and optical layer network 190; [0016] The memory 120 may further store data 145, such as data relevant to managing the IP network (transfer network) and the optical transport network (transmission network), for example including a network configuration dataset that describes the current network/traffic flow configuration); 
a route information storage unit, including one or more processors, configured to manage a route configured between the plurality of routers (fig. 1, 110 routers based on IP network layer) and a transmission path (fig. 1 discloses route based on optical network) used on the route ([0013] FIG. 1 is a schematic diagram illustrating an example TSDN controller 105 managing a simplified example IP network 180 (also referred to as the IP layer) and a simplified example optical transport network 190 (also referred to as the optical layer). In this example, the TSDN controller 105 monitors and manages connections among four routers 110 in the IP network 180 and among four transport nodes 160 in the optical transport network 190; [0044] At 315, the TSDN controller may identify one or more congested links in the network. This may involve solving an optimization problem at 320, for maximizing network utility. The optimization problem may, as discussed above, define a primal problem to maximize network utility (e.g., to accommodate the change or anticipated change in traffic) and define a dual problem to minimize link constraints. The result of solving the optimization problem may include a set of link constraint dual variables associated with the links of the network. The congested link(s) may be identified, at 325, by identifying the link(s) with non-zero link constraint dual variables. [0045] At 330, the TSDN controller may adjust the capacity of one or more IP links of the IP network, based on the solution to the optimization problem. The capacity may be adjusted in order to decrease congestion on one or more of the congested link(s). The capacity may be adjusted to prioritize the link capacity of the congested link(s) with highest or higher link constraint dual variables, because this may be expected to result in greater improvements in network utility. When the link capacity of a congested link is ); and 
But, McCormick does not explicitly disclose:
determine whether a redundant configuration in a transmission layer is available for the transmission path;
a transfer path establishing unit, including one or more processors, configured to, in response to an establishment request including a requirement for the redundant configuration for a transfer path connecting the plurality of routers to each other refer to the transmission configuration information storage unit and the route information storage unit, establish a transfer path using a redundant route when a redundant configuration in a transfer layer is required as the requirement in the redundant configuration and establish a transfer path not using the redundant route but being linked to the transmission path with the redundant configuration in the transmission layer when the redundant configuration in the transmission layer is required as the requirement for the redundant configuration;

However, in the same field of endeavor, Perrett discloses	determine whether a redundant configuration in a transmission layer (fig. 2 202 optical layer)  is available for the transmission path (fig. 9, a request information protected column discloses a protection requirement (a requirement to established redundant configuration)  for service route request in optical layer (transmission layer). If protected is enabled, the system establishes routes in optical layer (transmission layer) having a redundant path to established path. If protected is not enabled, a redundant path would not be established that corresponds to determining); 
a transfer path establishing unit, including one or more processors, configured to, in response to an establishment request including a requirement for the redundant configuration for a transfer path connecting the plurality of routers to each other([0077] discloses a list of services to be routed including the specific requirements (requirements) of each of those services in IP layer (transfer layer). A set of service requirements of this kind may be provided in the form of a demand matrix which has a different row for each requested service (request) and a column for each specified service requirement; [0078] discloses for each service the demand matrix indicates the destination node, the required bandwidth, the class of service, and whether the service is to be protected (redundant configuration). Establishing route based on the request requirements in the demand matrix corresponds to establishing), refer to the transmission configuration information storage unit and the route information storage unit, 
establish a transfer path using a redundant route when a redundant configuration in a transfer layer is required as the requirement in the redundant configuration (fig. 8 discloses demand matrix (requests with requirements) where each row is route establishment request for service  and each column is a requirement in the request to establish the route in the IP layer (transfer route in transfer layer) of multi-layer network. It is used to establish route based on request requirements in the demand matrix. One of requirement is whether protected path (redundant configuration requirement) in a transfer layer to be established in case of failure. When protected is enabled, redundant path is established. Components referred to establish the path corresponds to referring; [0077-00078] discloses a list of services to be routed including the specific requirements of each of those services. A set of service requirements of this kind may be provided in the form of a demand matrix which has a different row for each requested service and a column for each specified service requirement… for each service the demand matrix indicates the destination node, the required bandwidth, the class of service, and whether the service is to be protected (redundant configuration requirement)… Protection refers to whether a service requires a back-up route to provide protection in the event that the primary route fails. Taking service Svc 1 of IP-D1 as an example, this service is required to be routed from PE1 to PE2 with a bandwidth of 0.2 Gb, a class of service of 2, and a back-up or secondary path being available. Establishing the service route based on the above requirements corresponds to establishing) , establish a transfer path not using the redundant route but being linked to the transmission path with the redundant configuration in the transmission layer when the redundant configuration in the transmission layer is required as the requirement for the redundant configuration (fig. 9, discloses a demand matrix (requests with requirements) for service path requests in the optical layer of multilayer network indicated in fig. 2. The protected column in the demand matrix discloses requirements in request for establishing route in optical layer (transmission layer) and indicates whether the route to be established needs a protection or secondary redundant path to be established in optical layer (transmission layer). The protection requirement information corresponds to redundant configuration. Establishing optical layer route based on  the request requirements such as protected (redundant configuration) corresponds to establishing; [0086] discloses candidate path 1 has a primary path 1002 (redundant route) and a secondary path 1004 with node functionalities as indicated by reference numeral 1102. Thus, candidate path 1 has a primary path of PE1, P1, O1 (DXC), O6 (DXC), P4 and a secondary path of PE1, P1, O1 (DXC), O7 (OXC), O12 (3R), O8 (DXC), O2 (OXC), O3 (1R), O4 (OXC), O13 (OXC), O9 (OXC), O11 (OXC), O10 (glass through), O5 (OXC), O6 (DXC), P4. Corresponds to a transfer path not using the redundant route)). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Mccormick with Perrett. The modification would allow establishing routes in multi-layer network using required constraints in service route request. The modification would allow demand based route redundancy and frailer protection based on established redundant paths. The modification would allow effective continuity of service during failure by utilizing failover paths 	
Regarding claim 2,  The modification discloses control device according to claim 1.
 Perrett discloses further discloses a wherein the transmission path establishing unit is further configured to establish a transmission path that connects the plurality of transmission apparatus to each other ([0087] discloses  a secondary path of PE1, P1, O1 (DXC), O7 (OXC), O12 (OXC), O8 (DXC), O2 (OXC), O3 (3R), O4 (DXC), O13 (OXC), O9 (OXC), O11 (OXC), O10 (glass through), O5 (OXC), O6 (DXC), P4. The optical path connecting the optical devices corresponds to transmission path and the optical devices such as O1, O7 corresponds to transmission apparatus), and to register  whether the redundant configuration in the transmission layer is available for the transmission path, in the transmission configuration information storage unit ([0112] discloses the optimized path comprises a primary path 1402 and a secondary, back-up path 1404. The primary path may be expressed as PE1, P1, O1 (DXC), O6 (DXC), P4. The secondary path 1404 may be expressed as PE1, P1, O1 (DXC), O7 (DXC), O12 (glass through), O8 (DXC), O2 (DXC), O3 (DXC), P2, O3 (DXC), O4 (DXC), O13 (1R), O9 (DXC), O11 (3R), O10 (DXC), O5 (OXC), O6 (DXC), P4. Storing the secondary path information corresponds to registering).
Regarding claim 6, Mccormic discloses a control method performed by a control device used in a communication network including a plurality of routers and a plurality of transmission apparatuses configured to connect to the plurality of routers to each other, the control method comprising: 
	All other limitations of claim 6 are similar with the limitations of claim 1 above. Claim 6 is rejected on the analysis of claim 1 above.
Regarding claim 4. The combination discloses  the control device according to claim 2.
Mccormick further discloses, wherein the communication network further comprises a starting point layer 2 switch and an ending point layer 2 switch to which a user is connected (fig. 1 discloses IP and optical multi-layer network. The routers in the IP layer corresponds to routers. Switches in the local network connecting users to routers at both ends of the IP network corresponds to starting point switch and ending point switch), the starting point layer 2 switch and the ending point layer 2 switch are connected to any of the plurality of routers and any of the plurality of transmission apparatuses (fig. 1 discloses the routers in the IP layer and optical devices in the optical network are connected to be later connected to switches at both user ends), and the control device further comprises: 
a layer 2 switch internal connection unit, including one or more processors, configured to connect an end point of the established transfer path or the transmission path with a connection point of the user in the starting point layer 2 switch and the ending point layer 2 switch (fig. 1 discloses IP and optical multi-layer network. The routers in the IP layer corresponds to routers. Switches in the local network connecting users to routers at both ends of the IP network corresponds to starting point switch and ending point switch. The NMS component connecting the switches to the multi-layer network corresponds to internal connection unit).
Perrett discloses a network path determination unit, including one or more processors, configured to, in response to an establishment request including a requirement for a redundant configuration from the user, issue an establishment request for establishing a transfer path with a redundant configuration in a transfer layer to the transfer path establishing unit when the redundant configuration in the transfer layer is required as a requirement for the redundant configuration (fig. 8 discloses demand matrix where each row is route establishment request for service  and each column is a requirement in the request to establish the route in the IP layer (transfer route in transfer layer) of multi-layer network. It is used to establish route based on request requirements in the demand matrix. One of requirement is whether protected path (redundant configuration requirement) in a transfer layer to be established in case of failure. When protected is enabled, redundant path is established. Components referred to establish the path corresponds to referring; [0077-00078] discloses a list of services to be routed including the specific requirements of each of those services. A set of service requirements of this kind may be provided in the form of a demand matrix which has a different row for each requested service and a column for each specified service requirement… for each service the demand matrix indicates the destination node, the required bandwidth, the class of service, and whether the service is to be protected (redundant configuration requirement)… Protection refers to whether a service requires a back-up route to provide protection in the event that the primary route fails. Taking service Svc 1 of IP-D1 as an example, this service is required to be routed from PE1 to PE2 with a bandwidth of 0.2 Gb, a class of service of 2, and a back-up or secondary path being available. Establishing the service route based on the above requirements corresponds to establishing), and issue an establishment request for establishing a transmission path with a redundant configuration in the transmission layer to the transmission path establishing unit when the redundant configuration in the transmission layer is required as the requirement for the redundant configuration (fig. 9, discloses a demand matrix (requests with requirements) for service path requests in the optical layer of multilayer network indicated in fig. 2. The protected column in the demand matrix discloses requirements in request for establishing route in optical layer (transmission layer) and indicates whether the route to be established needs a protection or secondary redundant path to be established in optical layer (transmission layer). The protection requirement information corresponds to redundant configuration. Establishing optical layer route based on  the request requirements such as protected (redundant configuration) corresponds to establishing and the request made to establish the path corresponds to establishment request); and 
Regarding claim 7, The combination discloses control method according to claim 6. All other limitations of claim 7 are similar with the limitations of claim 2 above. 
Claim 7 is rejected on the analysis of claim 2 above.
Regarding claim 9, The combination discloses control method according to claim 7.
All other limitations of claim 9 are similar with the limitations of claim 4 above and claim 9 is rejected on the analysis of claim 4.

Claim 3, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mccormick (US pg. no. 20170195230), and Perrett (US. Pg. no. 20170331717), further in view of Choudhury (US. Pg. no.  10581736 ).
Regarding claim 3,  The combination discloses control device according to claim 1.
But, the combination does not explicitly disclose:
further comprising a bypass execution unit, including one or more processors, configured to  identify, upon receiving an alert from at least one of the plurality of transmission apparatuses, a transfer path or a transmission path affected by the alert, and when the redundant configuration in the transmission layer is available for the transfer path or the transmission path, use a temporary bypass path in place for the transfer path or the transmission path until bypass processing of bypassing the transfer path or the transmission path with a bypass path in the transmission layer is completed, and to reroute from the temporary bypass path to the bypass path once the bypass processing of bypassing the transfer path or the transmission path with the bypass path is completed.
However, in the same field of endeavor, Choudhury discloses: 
further comprising a bypass execution unit, including one or more processors, configured to: identify, upon receiving an alert from at least one of the plurality of transmission apparatuses, a transfer path or a transmission path affected by the alert,( col. 18, lines 20-22 discloses the a network failure is detected and one or more of the adjusted backup paths are used as backup path(s) responsive to the detected network failure; col.2, lines 41-51 discloses The FRR backup path mentioned above may carry traffic during the failure of the corresponding primary path. In the case of link failure protection, the primary path extends over a single link only. In the case of router failure protection, the primary path extends over two links with the protected router being in the middle. In both cases, the backup path should be diverse from the primary path (since otherwise the failure of the primary path may also cause the backup path to fail) but the endpoints of the backup path should be exactly the same as that of the primary path; col. 12, lines 10-11 discloses SDN controller 155 and/or PCE 150 may recalculate secondary end-to-end paths (stored redundant paths) which may be implemented after a FRR activation of a backup path. For instance…a FRR backup path may be used initially in response to a failure condition affecting a link or node in the path/tunnel, while the secondary end-to-end path may be activated thereafter (re-routing)) and when the redundant configuration in the transmission layer is available for the transfer path or the transmission path (col.3, lines 30-39  discloses each backup path (temporary bypass) is pre-computed and carries traffic from several end-to-end tunnels, it may not be optimal when subsequently called upon to serve as a backup path in some future time. For example, for each end-to-end tunnel, a second more optimal routing (redundant configuration) avoiding the failed component may later be established), use a temporary bypass path in place for the transfer path or the transmission path until bypass processing of bypassing the transfer path or the transmission path with a bypass path in the transmission layer is completed, and to reroute from the temporary bypass path to the bypass path once the bypass processing of bypassing the transfer path or the transmission path with the bypass path is completed (col.3, lines 30-39 discloses once each backup path (temporary bypass) is pre-computed and carries traffic from several end-to-end tunnels, it may not be optimal when subsequently called upon to serve as a backup path in some future time. For each end-to-end tunnel, a second more optimal routing (redundant configuration) avoiding the failed component may later be established by an SDN controller (e.g., centralized TE). The present disclosure addresses the potential for traffic loss when the traffic is on a FRR backup path (temporary by pass) before being routed (re-routing) on a more optimal end-to-end path; col. 12, lines 10-11 discloses SDN controller 155 and/or PCE 150 may recalculate secondary end-to-end paths (stored redundant paths) which may be implemented after a FRR activation of a backup path. For instance…an FRR backup path may be used initially in response to a failure condition affecting a link or node in the path/tunnel, while the secondary end-to-end path may be activated thereafter (re-routing)).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Choudhury. The modification would allow speedy recovery using best effort backup path until optimal path to bypass failure is established. The modification would allow continuous service during failure using temporary backup paths later to be re-routed to optimal bypass path.
Regarding claim 5, The combination discloses control device according to claim 4 further comprising Perrett discloses wherein the layer 2 switch internal connection unit is configured to:
connect  an end point to the connection point of the user when the temporary bypass path is used in place for the transfer path or the transmission path, and to connect  an end point of the bypass path to the connection point of the user when rerouting is performed from the temporary bypass path to the bypass path (col. 12, lines 10-11 discloses SDN controller 155 and/or PCE 150 may recalculate secondary end-to-end paths (stored redundant paths) which may be implemented after a FRR activation of a backup path. For instance…an FRR backup path may be used initially in response to a failure condition affecting a link or node in the path/tunnel, while the secondary end-to-end path may be activated thereafter (re-routing). The system enabling the endpoint  and the user switch to the FRR backup and later the more optimal path to continue bypass and communication corresponds to layer 2 switch internal connection unit and switches in local network connecting user devices to the multi-layer network of fig. 2 corresponds to switch; col.3, lines 30-39 discloses once each backup path (temporary bypass) is pre-computed and carries traffic from several end-to-end tunnels, it may not be optimal when subsequently called upon to serve as a backup path in some future time. For each end-to-end tunnel, a second more optimal routing (redundant configuration) avoiding the failed component may later be established by an SDN controller (e.g., centralized TE)).
All other limitations of claim 5 are similar with the limitations of claim 3 above. Claim 5 is rejected on the analysis of claim 3 above.
Regarding claim 8, The combination discloses control method according to claim 6.
All other limitations of claim 8 are similar with the limitations of claim 1 above. Claim 8 is rejected on the analysis of claim 3 above.

Regarding claim 10.  The combination discloses control method according to claim 9 further comprising.
All other limitations of claim 10 are similar with the limitations of claim 6 and claim 10 is rejected on the analysis of claim 5 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 -----(IN USA OR CANADA) or 571-272-1000.





/MESSERET F GEBRE/Examiner, Art Unit 2445                                                                                                                                                                                             
---/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445